FILED
                             NOT FOR PUBLICATION                            JUL 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOMINGO ALBERTO HUINAC-                          No. 10-70265
VICENTE,
                                                 Agency No. A070-201-354
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Domingo Alberto Huinac-Vicente, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen deportation proceedings conducted in absentia. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Huinac-Vicente’s motion

to reopen where the record demonstrates that he was personally served with an

Order to Show Cause and Notice of Hearing, written in both English and Spanish.

See 8 U.S.C. 1252b(a)(3) (1996); Khan v. Ashcroft, 374 F.3d 825, 828-29 (9th Cir.

2004) (notice proper where INS adhered to statutorily imposed procedural

requirements). In addition, Huinac-Vicente failed to submit any evidence to

support a claim that he is eligible for relief from removal. See 8 C.F.R. §

1003.23(b)(3).

      We lack jurisdiction to consider Huinac-Vicente’s remaining contentions

because he failed to exhaust them before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-70265